UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

SAUL SCHWARTZ,
Plaintiff,
-against- ORDER
EQUIFAX INFORMATION SERVICES, 19 Civ. 9587 (ER)
LLC et al.,
Defendants.
RAMOS, D.J.

 

Plaintiff filed this action on October 16, 2019. Doc. 1. On February 10, 2020, the Court
entered a stipulation between Plaintiff and Defendant American Express Co. to stay this matter as
between those two parties pending the completion of arbitration. Docs. 24 and 25. On June 7,
2021, Plaintiff and American Express Co, informed the Court that the arbitration had concluded,
and requested that the Court terminate the action. Doc. 29. The claims against the other
Defendants have either been voluntarily dismissed or settled. Docs. 15, 20, and 27.

Accordingly, the Court now dismisses this action pursuant to Fed. R. Civ. P. 41(a)(2).

The Clerk of Court is respectfully directed to close the case.

It is SO ORDERED.

Dated: June 8, 2021
New York, New York

 

Edgardo Rambs, U.S.D.J.

 
